Citation Nr: 0006818	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of removal of the left great toenail.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for a scar, 
left middle finger.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating action of the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned 
separate noncompensable ratings for residuals, removal left 
great toenail; scar, scalp; and scar, left middle finger.  By 
that same decision, the RO denied claims of service 
connection for hearing loss and tinnitus and denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 
38 C.F.R. § 3.324 (1999).  

The veteran submitted a notice of disagreement (NOD) in 
September 1996, limiting his appeal to the claims of service 
connection for hearing loss and tinnitus and the evaluations 
assigned to the left great toenail and left middle finger 
disabilities

In July 1999, the veteran testified through a videoconference 
at a personal hearing at the RO.  A transcript of that 
hearing is associated with the record.  

As the appeals regarding the evaluation of the service-
connected residuals of the removal of the left great toenail 
and service-connected left middle finger scar involve 
original claims, the Board has framed those issues as shown 
on the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Those issues will be addressed in the Remand portion 
of this document. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with regard to the claims 
of service connection for hearing loss and tinnitus has been 
obtained.

2.  The veteran is currently not shown to have impaired 
hearing which is considered to be a disability under the 
provisions of 38 C.F.R. § 3.385 (1999).

3.  No competent evidence has been submitted to relate the 
veteran's current complaints of tinnitus to service.  


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral defective 
hearing must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (1999). 

2.  A well-grounded claim of service connection for tinnitus 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A careful review of the veteran's service medical records 
reveals that an enlistment physical examination performed in 
January 1976 included audiometric findings which reported 
pure tone air conduction thresholds as 10, 10, 10 and 5 
decibels in the right ear at 500, 1000, 2000 and 4000 hertz, 
respectively.  Like measurements of the left ear were 20, 15, 
15 and 5 decibels.  No significant defects were noted.  

The report of a reference audiogram performed in May 1977 
reported pure tone air conduction thresholds as 5, 5, 5, 5, 
10 and 5 decibels in the right ear at 500, 1000, 2000, 3000, 
4000 and 6000 hertz, respectively.  Like measurements of the 
left ear were 10, 15, 5, 15, 10 and 5 decibels.  It was noted 
that the reference was established following occasional use 
of .22 caliber rifle and 16 gauge shotgun.  In the remarks 
section of the report, it was noted that the veteran said he 
had occasional bilateral auditory tinnitus.

Audiometric testing undertaken in August 1977 reported pure 
tone air conduction thresholds as 10, 5, 10, 5, 10 and 5 
decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  Like measurements of the left ear 
were 15, 15, 5, 10, 10 and 0 decibels.  Audiometric testing 
undertaken in September 1981 reported pure tone air 
conduction thresholds as 10, 10, 10, 10, 15 and 5 decibels in 
the right ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  Like measurements of the left ear were 15, 15, 
10, 20, 15 and 5 decibels.

Audiometric testing performed as part of an August 1982 
periodic examination reported pure tone air conduction 
thresholds as 10, 10, 10, 15, 15 and 15 decibels in the right 
ear at 500, 1000, 2000, 3000, 4000 and 6000 hertz, 
respectively.  Like measurements of the left ear were 15, 15, 
10, 15, 15 and 10 decibels.  No significant defects or 
interval history was noted.  

A February 1987 periodic examination included audiometric 
testing which reported pure tone air conduction thresholds as 
15, 10, 10, 10, 10 and 5 decibels in the right ear at 500, 
1000, 2000, 3000, 4000 and 6000 hertz, respectively.  Like 
measurements of the left ear were 10, 15, 10, 15, 10 and 10 
decibels.  The report was silent for any pertinent defects or 
complaints.  

Audiometric testing undertaken in February 1987 reported pure 
tone air conduction thresholds as 15, 10, 10, 10, 10 and 5 
decibels in the right ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  Like measurements of the left ear 
were 10, 15, 10, 15, 10 and 10 decibels.

A March 1988 chart entry noted that the veteran's medical 
records had been reviewed and a separation examination was 
not required.

Post-service medical records include the report of a June 
1996 VA audiological examination during which the veteran 
reported having a hearing loss and a soft, high-pitched ring 
bilaterally as the result of noise exposure to jets and 
turbine engines.  He reported that the tinnitus could 
interfere with concentration.  Pure tone air conduction 
thresholds were reported as 15, 10 15, 15 and 25 decibels in 
the right ear at 500, 1000, 2000, 3000 and 4000 hertz, 
respectively.  Like measurements of the left ear were 10, 15, 
10, 20 and 20 decibels.  A speech discrimination score of 98 
percent was recorded for each ear.  The examiner summarized 
the test results as showing normal hearing in both ears.

The veteran testified at a July 1999 personal hearing that he 
believed he suffered hearing loss and tinnitus in service as 
a result of exposure to jet engines.  He further testified 
that his post-service employment did not involve work with 
exposure to loud noises.

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering hearing 
loss and tinnitus which were incurred in service.  As such 
lay assertions are beyond the veteran's expertise , the Board 
must look to other evidence of record to determine whether he 
has presented a well-grounded claim of service connection.  
See King; Espiritu, supra.

Bilateral hearing loss.  Initially, the Board notes that a 
determination as to whether the veteran has submitted a well-
grounded claim with regard to the issue of service connection 
for bilateral defective hearing need not be addressed.  The 
concept of a well-grounded claim applies to the character of 
the evidence presented by a claimant.  For purposes of this 
decision, there is no dispute as to the evidence, but only to 
the law and its meaning; the concept of well grounded is not 
applicable.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

None of the audiometric test results, both in-service and 
after, include findings which meet the criteria set out in 
38 C.F.R. § 3.385.  In addition, the Board notes that the 
June 1996 VA examination included the examiner's comment that 
the veteran had normal hearing in both ears.  Where the law, 
and not the evidence is dispositive, a claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis, supra.  
Consequently, the veteran's claim for service connection for 
bilateral defective hearing must be denied by operation of 
law.

Tinnitus.  Service medical records include one reference to 
tinnitus: the veteran's report of occasional bilateral 
tinnitus noted on a May 1977 reference audiogram.  Reports of 
subsequent audiograms and periodic examinations were silent 
for any complaint of tinnitus.  While the June 1996 VA 
audiological examination included the veteran's subjective 
complaints of a soft, high-pitched ring bilaterally which 
could interfere with concentration, there was no diagnosis of 
tinnitus.  More significantly, there is no medical evidence 
of record which links the veteran's subjective complaints to 
service.  Regarding the veteran's own assertions that his 
current condition is related to exposure to jet engines in 
service, the Board points out that, as a lay person, he is 
not competent to offer a medical opinion.  See Grottveit; 
Espiritu, supra.  Absent competent medical evidence which 
relates the veteran's present condition to service, the Board 
concludes that the veteran has not met his burden of 
submitting a well-grounded claim of service connection for 
tinnitus.  See Caluza; Savage, supra

The Board notes that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 38 
C.F.R. § 3.326 is an issue that arises only where a claim has 
already been determined to be well-grounded).  See Morton, 
supra.  

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.  
Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

The veteran contends that his service-connected left great 
toe and left middle finger disabilities are more severe than 
the current ratings, assigned following the initial grant of 
service connection in the rating action on appeal, indicate.  
The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Inasmuch as the veteran has submitted well-grounded 
claims, VA is obligated to assist him in the development of 
his claims.  38 U.S.C.A. § 5107(a).  

The Court has also made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra. 

The veteran contends that his service-connected left great 
toenail disability is manifested by swelling and infection.  
He also maintains that the service-connected scar on the left 
middle finger has resulted in loss of feeling around the area 
of the scar.  

The veteran has never been afforded a VA examination in order 
to evaluate the severity of the service-connected scar of the 
left middle finger.  The report of the June 1996 VA 
examination included findings pertaining to the left great 
toe; however, the Board finds that examination inadequate for 
rating purposes.  While there is no diagnostic code 
pertaining directly to ingrown toenails, the functions 
affected, anatomical location and symptomatology are 
analogous to manifestations of other foot injuries or benign 
skin growths.  As such, the examination conducted on remand 
must be fully descriptive in order to apply the rating 
schedule.  38 C.F.R. §§ 4.1, 4.2.  

During the July 1999 personal hearing at the RO, the Hearing 
Officer indicated that veteran would be afforded a VA 
examination (see transcript pg. 7).  The veteran was 
scheduled for an examination in October 1999, but failed to 
report for that examination.  From a review of the claims 
folder, it appears there may have been some confusion about 
the veteran's recent address.  One notification of the 
examination was returned as undeliverable.  There is no 
evidence in the claims folder of the notification to the 
veteran of the examination scheduled in October 1999, so the 
Board is unable to determine whether he received notice of 
the examination.  

Given the inadequacy of the VA examination of record and the 
confusion surrounding the scheduling of the October 1999 VA 
examination, the Board finds that the case should be 
remanded.  On remand, the veteran should be informed that his 
cooperation is vitally important to a resolution of his 
claims for increase, and that his failure to cooperate may 
have adverse consequences.  He should be informed of the 
provisions of 38 C.F.R. § 3.655. 

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected left great toe and left 
middle finger disabilities since 1996.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current extent of disabling 
manifestations of the service-connected 
left great toenail and left middle finger 
disabilities.  The claims folder must be 
made available to the examiner and all 
indicated testing should be conducted.  
The examiner should document the 
veteran's current complaints and all 
pertinent findings should be reported in 
detail.  The examination report should 
contain a complete account of all 
manifestations and findings referable to 
the left great toenail and scar of the 
left middle finger.  With regard to the 
left great toenail, the examiner should 
report findings pertaining to the 
presence of any infection, swelling or 
related limited motion of the foot.  The 
examiner should indicate whether the left 
middle finger scar is tender and painful 
upon objective demonstration or poorly 
nourished with repeated ulceration or 
whether there is limitation of motion of 
the affected part.  The examiner should 
also indicate whether there is any 
related nerve damage.  If either the 
joints or musculature are affected by the 
service-connected scar, the examiner 
should offer an opinion as to the extent 
to which the veteran experiences 
weakness, excess fatigability, 
incoordination or pain due to repeated 
use or flare-ups and should express these 
findings in terms of additional loss in 
range of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  All findings, 
opinions and bases therefor should be set 
forth in detail.  

3.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.655(b).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claims, to include 
consideration of the assignment of staged 
ratings for the service-connected left 
great toe and left middle finger 
disabilities.  The assignment of any 
staged rating should reflect 
consideration of the effective date 
regulations and an explanation of the 
reason for the effective date.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



